DOWDELL, J.
The defendant was tried and convicted on an indictment charging him with the crime of burglary.
There are three questions presented for our consideration. The first is on the action of the tidal court in overruling the motion of the defendant to exclude “all the evidence of the witness, Lee Davidson, in reference to alleged trailing of the defendant by the dogs.” It was shown by this witness that he owned two bloodhounds, and “was in the business of running bloodhounds, and that the two dogs were trained to trail human beings. This witness further testified that one of the dogs had had four years’ training, and that the other dog was two years old, “and had experience also,” and that “these dogs had trailed 60 or 70 persons in the last four years.” With this evidence as to the nature and training of the dogs, the testimony of this Avitness in reference to the trailing of the defendant by the dogs,-was competent and admissible under the ruling in the case of Hodge v. State, 98 Ala. 10, 13 South. 385, 39 Am. St. Rep. 17. See, also Little v. State, (Ala.) 39 South. 674.
*99The second question is on the action of the court in overruling the defendant’s motion to “exclude the evidence of the witness Labe Westmoreland in reference to the tracks.” This witness testified “that he got a pair of shoes at the house of the defendant the night that the dogs went to the defendant’s house, and after the defendant was arrested, and that some tracks that were found near Warten’s store and near where the cash drawer was fouud, were the same length and width as the shoes found in the defendant’s house.” The witness further testified “that these, shoes were put into the tracks found in the’ rear of Warten’s lot, where the cash drawer was rifled, and they were the same length and width as these tracks.” The defendant admitted, when being examined as a witness in his own behalf on the trial, that the shoes were his, and that he wore them on the day of the night of the burglary. The evidence as to the tracks was competent and relevant, and the court committed no error in overruling the motion to exclude. —Mayfield’s Digest, vol. 1, § 421 1-2, p. 333.
The third question raised is based on the refusal of the court to give the general charge requested in writing to find in favor of the defendant. It has often been ruled by this court that the general affirmative charge cannot he given, when the evidence affords inference adverse, to the party requesting the charge. In such a case the question becomes one for determination by the jury. The evidence in the case before us offered inference. of the defendant’s guilt, and the court, therefore, properly refused the charge. We find no error in the record and the judgment will be affirmed.
Affirmed.
Weakley, C. J., and Haralson and Denson, JJ., concur.